DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on February 26, 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-10 and 16-20 are directed towards a process and claims 11-15 are directed towards a machine.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of converting data from a first format to a second format.  In particular, the claim recites receiving data, e.g., authorization request message, in a first format and converting the data to a second format.  The method then transmits the data in the second format to another entity, e.g., processing system, that processes the data in the second format.  In other words, the claim recites both Mental Processes, i.e., data conversion, as well as Certain Methods of Organizing Human Activities recognized as reciting abstract ideas, i.e., converting data so that various entities may understand the data.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
receiving, by a gateway computer from a network computer, an authorization request message in a first data format for an interaction; 
converting, by the gateway computer, the authorization request message in a first data format to a second data format; and 
transmitting, by the gateway computer, the authorization request message in the second data format to a processing system comprising plurality of processing modules, wherein the processing system uses the plurality of processing modules to process the data in the authorization request message in the second data format.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the gateway computer and the plurality of processing modules are simply instructions to apply the abstract ideas using a computer.  Further, the receiving an authorization message in a first data format is insignificant extra-solution activity as it merely gathers data upon which the abstract ideas are practiced.  See MPEP 2106.05(g).  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of the gateway computer and the plurality of processing modules are simply instructions to apply the abstract ideas using a computer.  Further, the receiving operation is well-understood, routine, and conventional activity as it is simply receiving data over a network.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 11: Claim 11 recites abstract subject matter similar to that discussed above in connection with claim 1, and does so in the context of a machine.  Claim 11 recites the following additional elements not recited in claim 1:
a processor; and 
a computer-readable medium coupled to the processor, the computer- readable medium comprising code, executable by the processor, to cause the gateway computer to perform actions
However, these additional elements also fail to recite a practical application or significantly more than the abstract ideas as they are instructions to apply the abstract ideas using a computer.
Accordingly, claim 11 is rejected as being directed towards patent ineligible subject matter.

Per Claim 16: Claim 16, as a whole, is directed towards the abstract idea of receiving data, e.g., authorization request message, and processing the data to generate output data.  The method then transmits the data with the output data.  In other words, the claim recites both Mental Processes, i.e., data conversion, as well as Certain Methods of Organizing Human Activities recognized as reciting abstract ideas, i.e., converting data so that various entities may understand the data.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
receiving, by a processing system, from a gateway computer, an authorization request message in a second data format for an interaction, the authorization request message having been previously converted, by the gateway computer, from a first data format to the second data format; and 
processing, by the processing system, data in the authorization request message in the second data format using a plurality of processing modules to include output data; and 
transmitting, by the processing system, the authorization request message including the output data in the second data format.
Regarding practical application: here, the additional element of the processing system using a plurality of processing modules is simply an instruction to apply the abstract ideas using a computer.  Further, the receiving the authorization request message in a second data format is insignificant extra-solution activity as it merely gathers data upon which the abstract ideas are practiced.  See MPEP 2106.05(g).  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
Regarding significantly more than the abstract idea: here, as discussed above, the additional element of the processing system using a plurality of processing modules is simply an instruction to apply the abstract ideas using a computer.  Further, the receiving operation is well-understood, routine, and conventional activity as it is simply receiving data over a network.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 16 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-10, 12-15, and 17-20: Claims 2-10, 12-15, and 17-20 have also been analyzed for subject matter eligibility.  However, these claims fail to recite patent eligible subject matter for the following reasons:
Claims 2 and 12 recite the abstract idea of converting data in the second format back to the first format and providing the data in the first format to another entity, which recite Mental Processes and Certain Methods of Organizing Human Activities.  Claims 2 and 12 also recite the additional element of receiving the authorization request message in the second format.  However, this fails to recite a practical application as it recites insignificant extra-solution activities, e.g., mere data gathering (see MPEP 2106.05(g)), and well-understood, routine, and conventional activity, i.e., receiving data over a network (see MPEP 2106.05(d)(II)).
Claim 3 recites the abstract idea of parsing data, i.e., the authorization request message, generating new messages, and providing the new messages to other entities, which is a Certain Method of Organizing Human Activities and a Mental Process.
Claim 4 recites modules that process the data, which fails to recite a practical application or significantly more than the abstract ideas as it simply recites an instruction to apply the abstract ideas using a computer.
Claim 5 recites receiving data and including the data in a message, which is insignificant extra-solution activity as data gathering and insignificant application (see MPEP 2106.05(g)).  Further, it is well-understood, routine, and conventional activity as it recites receiving and transmitting data over a network (see MPEP 2106.05(d)(II)).
Claim 6 further describes that the data is a risk score, which fails to affect the positively recited steps performed by the method.  Therefore, it also fails to affect the subject matter eligibility analysis.
Claim 7 recites receiving configuration data before an interaction, which is insignificant extra-solution activity as data gathering (see MPEP 2106.05(g)).  It is also well-understood, routine, and conventional activity as it is receiving data over a network (see MPEP 2106.05(d)(II)).
Claim 8 further describes the configuration data, which fails to affect the positively recited steps performed by the method.  Therefore, it also fails to affect the subject matter eligibility analysis.
Claim 9 recites that the interaction is a transaction, which is a Certain Method of Organizing Human Activities.
Claims 10 and 14 recite that the first data format is an ISO 8583 message format, which fails to affect the positively recited steps performed by the method.  Therefore, it also fails to affect the subject matter eligibility analysis.
Claim 13 recites the abstract idea of generating training data, which is a Certain Method of Organizing Human Activities.  It also recites the additional element of sending the training data to a processing system.  However, this additional element fails to recite a practical application as it is an insignificant application of the abstract idea (see MPEP 2106.05(g)).  It is also well-understood, routine, and conventional activity as it is transmitting data over a network (see MPEP 2106.05(d)(II)).
Claim 15 recites that the authorization request message is received from an access device via a transport computer, which is insignificant extra-solution activity as mere data gathering (see MPEP 2106.05(g)) and well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)).
Claim 17 recites that the first data format is an ISO 8583 message format, which fails to affect the positively recited steps performed by the method.  Therefore, it also fails to affect the subject matter eligibility analysis.
Claim 18 recites the abstract idea of parsing the authorization request message, generating transaction processing messages, and transmitting the transaction processing messages, which is a Certain Method of Organizing Human Activities.
Claim 19 recites modules that process the data, which fails to recite a practical application or significantly more than the abstract ideas as it simply recites an instruction to apply the abstract ideas using a computer.
Claim 20 recites that the interaction is a transaction, which is a Certain Method of Organizing Human Activities.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2013/0339250 to Katzin et al.
Per Claim 1: Katzin discloses:
A method comprising: (see Katzin at Abstract: Systems, gateway computers, and methods for using a gateway abstraction layer and application platform interfaces for conducting service transactions are disclosed.)
receiving, by a gateway computer from a network computer, an authorization request message in a first data format for an interaction; (see Katzin at ¶ 83: The process starts at step 910 in which a GAL gateway receives a transaction authorization request from one of the plurality of merchants/users.)
converting, by the gateway computer, the authorization request message in a first data format to a second data format; and (see Katzin at ¶ 85: In some embodiments, the GAL gateway can include an abstraction layer database with mappings between the various entities to which the GAL gateway server is connected. In step 930, the GAL gateway can access the abstraction layer database to determine one or more transaction service providers based on third-party service provider identifiers parsed from the transaction authorization request. The GAL gateway can then route the appropriate information according to the published API format to the third-party service providers or run the software/applications provided by the third-party service providers using other transaction data parsed from the transaction authorization request, in step 940.)
transmitting, by the gateway computer, the authorization request message in the second data format to a processing system comprising plurality of processing modules, wherein the processing system uses the plurality of processing modules to process the data in the authorization request message in the second data format. (see Katzin at ¶ 85: The GAL gateway can then route the appropriate information according to the published API format to the third-party service providers or run the software/applications provided by the third-party service providers using other transaction data parsed from the transaction authorization request, in step 940.).  See also ¶ 84: The third-party service providers can offer a variety of transaction services including, but not limited to fraud detection, risk management, scoring, offers, partnership, dispute resolution, chargebacks, returns, analytics, and other transaction services regarding the particular transaction authorization request.)

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a system.  Claim 11 further recites, and Katzin further discloses:
A gateway computer comprising: a processor; and a computer-readable medium coupled to the processor, the computer- readable medium comprising code, executable by the processor, to cause the gateway computer to perform actions (see Katzin at ¶ 116: In various embodiments, computer 1220 typically includes familiar computer components such as a processor 1260, and memory storage devices, such as a random access memory (RAM) 1270, disk drives 1280, and system bus 1290 interconnecting the above components.)

Per Claims 2 and 12: Katzin discloses the subject matter of claims 1 and 11, from which claims 2 and 12 depend, respectively.  Katzin further discloses:
receiving the authorization request message in the second data format from the processing system; (see Katzin at ¶ 86: At step 950, in response to sending a service call to one or more of the transaction service providers, or invoking a transaction service application based on the transaction service requests data, the GAL gateway can receive the results from the transaction service providers or the transaction service provider application.)
converting the authorization request message in the second data format to the first data format; and (see Katzin at ¶ 86: The GAL gateway can then translate the results from the third-party service provider from the third-party service provider API format into the API format used to communicate with merchants/users.)
transmitting the authorization request message in the first data format to an authorizing entity computer. (see Katzin at ¶ 86: The translated results can then be sent back to the merchant/user, or, in some embodiments, can also be sent to an acquirer or proprietary transaction network if the merchant/user has specified that such information be shared with other entities.  See also ¶ 87: In step 960, if the results from the third-party service provider services are favorable, or otherwise not flagged for further attention by the merchant/user, then the GAL gateway can send the translated transaction authorization request to the intended payment network.)

Per Claim 4: Katzin discloses the subject matter of claim 1, from which claim 4 depends.  Katzin further discloses:
wherein the plurality of processing modules comprise a security scoring module, an interaction control module, and an authentication module. (see Katzin at ¶ 84: The third-party service providers can offer a variety of transaction services including, but not limited to fraud detection, risk management, scoring, offers, partnership, dispute resolution, chargebacks, returns, analytics, and other transaction services regarding the particular transaction authorization request.)

Per Claim 7: Katzin discloses the subject matter of claim 1, from which claim 7 depends.  Katzin further discloses:
wherein the gateway computer and the processing system receive configuration data prior to the interaction. (see Katzin at ¶ 67: The GAL gateway 100 can also connect to a number of third-party service providers 231, 233 in 235 in the value added third-party service providers layer 230 using interfaces 103. Finally, GAL gateway 100 can also include interfaces 107 for translating and communicating authorization and service requests from merchants and third-party service providers according to the communication requirements of the intended payment network.)

Per Claim 8: Katzin discloses the subject matter of claim 7, from which claim 8 depends.  Katzin further discloses:
wherein the configuration data defines the plurality of processing modules to process the data in the authorization request message. (see Katzin at ¶ 78: The selection and type of third-party services that the merchant selects can be based on a number of factors concerning the merchant. For example merchant may choose to subscribe to a particular fraud detection or dispute resolution service provider so as to make fraud and dispute resolution records received from the third-party service provider consistent across all payment networks.)

Per Claim 9: Katzin discloses the subject matter of claim 1, from which claim 9 depends.  Katzin further discloses:
wherein the interaction is a transaction. (see Katzin at ¶ 50: The consumer can choose to use one of these payment accounts to initiate a payment or other financial transaction with a merchant in merchant layer 220.)

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzin as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2014/0351137 to Chisholm.
Per Claim 3: Katzin discloses the subject matter of claim 1, from which claim 3 depends.  However, Katzin fails to disclose, but Chisholm, an analogous art of transaction scoring, discloses:
parses the authorization request message in the second data format, and then generates a plurality of transaction processing messages in data formats different than the first and second data formats; and (see Chisholm at ¶ 42: Preprocessing logic within preprocessor 204 transforms, filters, and enriches the received financial card transaction data.)
provides the plurality of transaction processing messages to the plurality of processing modules, respectively. (see Chisholm at ¶ 42: The transaction data is then scored by various scoring engines 210 which operate under the control of the scoring manager 208.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin so that multiple third party services may be used to evaluate the transaction using the techniques disclosed in Chisholm.  One of ordinary skill in the art would have been motivated to do so to consolidate the third party services into a single entity, thereby increasing the efficiency of the system.

Per Claim 5: The combination of Katzin and Chisholm discloses the subject matter of claim 3, from which claim 5 depends.  Katzin further discloses:
receiving, from the plurality of processing modules, transaction processing data; and (see Katzin at ¶ 86: At step 950, in response to sending a service call to one or more of the transaction service providers, or invoking a transaction service application based on the transaction service requests data, the GAL gateway can receive the results from the transaction service providers or the transaction service provider application.
augmenting the authorization request message with the transaction processing data. (see Katzin at ¶ 86: The GAL gateway can then translate the results from the third-party service provider from the third-party service provider API format into the API format used to communicate with merchants/users. In some embodiments, the service provider API is identical to the merchant/user API. The translated results can then be sent back to the merchant/user, or, in some embodiments, can also be sent to an acquirer or proprietary transaction network if the merchant/user has specified that such information be shared with other entities.)

Per Claim 6: The combination of Katzin and Chisholm discloses the subject matter of claim 5, from which claim 6 depends.  Katzin further discloses:
wherein the transaction processing data comprises a risk score. (see Katzin at ¶ 84: The third-party service providers can offer a variety of transaction services including, but not limited to fraud detection, risk management, scoring, offers, partnership, dispute resolution, chargebacks, returns, analytics, and other transaction services regarding the particular transaction authorization request.)

Claim(s) 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzin as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2016/0034900 to Nelsen et al.
Per Claims 10 and 14: Katzin discloses the subject matter of claims 1 and 11, from which claims 10 and 14 depend, respectively.  However, Katzin fails to disclose, but Nelsen, an analogous art of authorization message conversions, discloses:
wherein the first data format is an ISO 8583 2message format. (see Nelsen at ¶ 29: An authorization request message according to some embodiments may comply with ISO 8583, which is a message format for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or a payment account.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin so that the first transaction complies with ISO 8583 as disclosed in Nelsen.  One of ordinary skill in the art would have been motivated to do so to comply with a standard transaction protocol/format.

Per Claim 15: The combination of Katzin and Nelsen discloses the subject matter of claim 14, from which claim 15 depends.  Katzin further discloses:
wherein the authorization 2request message is received from an access device via a transport computer. (see Katzin at FIG. 6: transaction message goes from merchant (access device) to acquiring gateway (transport computer) to GAL)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzin as applied to claim 11 above, and further in view of U.S. Patent Pub. No. 2022/0253856 to Wong et al.
Per Claim 13: Katzin discloses the subject matter of claim 11, from which claim 13 depends.  However, Katzin fails to disclose, but Wong, an analogous art of transaction scoring and machine learning, discloses:
generating processing module training data; and4 (see Wong at ¶ 54: The legitimate data repository 214 contains training data with positive samples of legitimate customer data.)
sending the processing module training data to the processing system for 5augmenting the plurality of processing modules. (see Wong at ¶ 58: During the training stage, in at least one aspect, the fraud detection module 212 receives a set of historical legitimate data 214′ providing positive samples of legitimate customer data including values for a pre-defined set of input features characterizing the legitimate data. The fraud detection module 212 is configured to train a machine learning model 306 (e.g. an unsupervised auto encoder model) based on the historical legitimate data 214′, thereby improving predictability of fraud in the testing stage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin so that the third party services use the machine learning techniques disclosed in Wong.  One of ordinary skill in the art would have been motivated to do so to increase the accuracy of the various data processing performed by the third party services.

Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm in view of Katzin.
Per Claim 16: Chisholm discloses:
A method of comprising:2 (see Chisholm at Abstract: A computer-implemented method of providing enriched transaction data for a transaction requiring an authorization is provided, the transaction performed using a computer system having a processor and a memory device.)
receiving, by a processing system, from a gateway computer, an 3authorization request message in a second data format for an interaction, [[the 4authorization request message having been previously converted, by the gateway 5computer, from a first data format to the second data format;]] and6 (see Chisholm at ¶ 42: The decisioning platform 200, at a high level, includes a plurality of input channels 202 that provide transaction data to a preprocessor 204. In various specific embodiments, the decisioning system 200 receives input transactions 206 from a variety of input channels 202.)
processing, by the processing system, data in the authorization request 7message in the second data format using a plurality of processing modules to include 8output data; and9 (see Chisholm at ¶ 42: The transaction data is then scored by various scoring engines 210 which operate under the control of the scoring manager 208.)
transmitting, by the processing system, the authorization request message 10including the output data in the second data format. (see Chisholm at ¶ 43: The resulting scored transactions are filtered by an output manager 212 and delivered to users of such data via a variety of output channels 214 in appropriate formats.)
However, Chisholm fails to disclose that the authorization request message had been previously converted, by the gateway computer, from a first data format to the second data format.  Examiner notes that this description of the authorization request message fails to affect the positively recited operations of this method as the positively recited operations operate on the data in only a single format, i.e., the second data format.  Therefore, the fact that the authorization request had previously been converted fails to recite a patentable distinction in this claim.  However, Katzin does disclose this element.  Therefore, for compact prosecution purposes, the following citation to Katzin is provided (see Katzin at ¶ 85: In some embodiments, the GAL gateway can include an abstraction layer database with mappings between the various entities to which the GAL gateway server is connected. In step 930, the GAL gateway can access the abstraction layer database to determine one or more transaction service providers based on third-party service provider identifiers parsed from the transaction authorization request. The GAL gateway can then route the appropriate information according to the published API format to the third-party service providers or run the software/applications provided by the third-party service providers using other transaction data parsed from the transaction authorization request, in step 940.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chisholm so that the authorization request message had been previously converted as disclosed in Katzin.  One of ordinary skill in the art would have been motivated to do so to increase the number of merchants that may easily use the scoring services.

Per Claim 18: The combination of Chisholm and Katzin discloses the subject matter of claim 16, from which claim 18 depends.  Chisholm further discloses:
parsing the authorization request message in the first data format; (see Chisholm at ¶ 42: Preprocessing logic within preprocessor 204 transforms, filters, and enriches the received financial card transaction data.)
generating a plurality of transaction processing messages in data formats different than the first and second data formats; and (see Chisholm at ¶ 42: Preprocessing logic within preprocessor 204 transforms, filters, and enriches the received financial card transaction data.)
providing the plurality of transaction processing messages to the plurality of processing modules, respectively. (see Chisholm at ¶ 42: The transaction data is then scored by various scoring engines 210 which operate under the control of the scoring manager 208.)

Per Claim 19: The combination of Chisholm and Katzin discloses the subject matter of claim 16, from which claim 19 depends.  Chisholm further discloses:
plurality of processing modules comprise security scoring module, an authentication module, and an interaction control module. (see Chisholm at ¶ 47: For example and referring to FIG. 4, several scoring engines are shown, including the Brighterions™ iPrevent™ scoring engine, Fraud Mark's Fraud Monitor scoring engine, EMS (MasterCard's Expert Monitoring System), Global Analytics scoring engine, and iLog™ JRules rules engine. The scoring manager 208 routes the transaction to the appropriate scoring engines 210. For each scoring engine 210, the scoring manager 208 performs the required message transformations and communicates with the engine 210 to score the transaction. For example, one scoring engine 210 uses a fraud prediction model to determine a score between 1 (least likely to be fraud) and 998 (most likely to be fraud) for the transaction. This scoring engine is initialized from a model file and a database. The fraud prediction model keeps track of account usage patterns, also called velocity, which is stored in files. In another example, scoring engine 210 uses rules to determine whether to approve or decline a transaction based on historical data stored in an in-memory data grid (shown in FIG. 13). Historical data may include, for example, a 24-hour spend level limit associated with an account. In other embodiments, historical data may include a variety of other transaction data associated with a corresponding cardholder that may be used as a potential indicator of a fraudulent or non-fraudulent transaction.)

Per Claim 20: The combination of Chisholm and Katzin discloses the subject matter of claim 16, from which claim 20 depends.  Chisholm further discloses:
wherein the interaction is a transaction. (see Chisholm at ¶ 24: In one example, MasterCard's Authorization Service Architecture (ASA), provides for the transfer and reception of financial transaction card transaction data in real time.)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm and Katzin as applied to claim 16 above, and further in view of Nelsen.
Per Claim 17: The combination of Chisholm and Katzin discloses the subject matter of claim 16, from which claim 17 depends.  However, the combination of Chisholm and Katzin fails to disclose, but Nelsen discloses:
wherein the first data format is an ISO 2 8583 data format. (see Nelsen at ¶ 29: An authorization request message according to some embodiments may comply with ISO 8583, which is a message format for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or a payment account.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chisholm so that the transaction complies with ISO 8583 as disclosed in Nelsen.  One of ordinary skill in the art would have been motivated to do so to comply with a standard transaction protocol/format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2012/0054101 discloses a system and method for fraud prevention is provided. Specifically, an application program interface may be used in concert with an authorization request to process a transaction, to utilize fraud prevention tools. A system, method and/or computer program product for transmitting an authorization request to a financial institution and transmitting a request to utilize a fraud mitigation tool is disclosed. Additionally, a system, method and/or computer program product for providing value added services in the flow of data between a merchant and a financial institution is disclosed.
U.S. Patent Pub. No. 2013/0254110 discloses systems and methods for communicating transaction-related data to a recipient device. In at least one embodiment, a computer-implemented method can be provided. The method can include directing storage of transaction-related information comprising payment data and value added services data. The method can further include communicating the transaction-related information to a recipient device during a card emulation communication initiated by the recipient device, wherein the recipient device utilizes the transaction-related information to complete a payment transaction and provide one or more value added services associated with the payment transaction.
U.S. Patent Pub. No. 2022/0131870 discloses an authentication method includes assigning a risk status to a request received from a remote interaction system, transmitting a notification communication to a device associated with the request, monitoring interaction data from an interaction network, and identifying, from the monitored interaction data, authentication interaction information, the authentication interaction information including a coded sequence and a predetermined authentication identifier. The authentication method also includes comparing the coded sequence in the authentication interaction information to an expected coded sequence and transmitting a verification communication after determining the coded sequence in the authentication interaction information matches the expected coded sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685